Citation Nr: 0717227	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  06-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent disabling for irritable bowel syndrome (IBS).  

2.  Entitlement to an initial disability rating in excess of 
10 percent disabling for associated incontinence prior to 
February 1, 2006.

3.  Entitlement to a disability rating in excess of 30 
percent disabling for associated incontinence as of February 
1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to 
November 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of January 2006 from the No. Little 
Rock, Arkansas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
IBS and assigned an initial 10 percent rating.  While the 
appeal was pending, the RO in a May 2006 rating decision 
granted a separate rating for associated incontinence and a 
staged rating of 10 percent for this disorder from initial 
entitlement and a 30 percent rating for this effective 
February 1, 2006.  The IBS continued to be rating as 10 
percent disabling.  The veteran continue to appeal these 
ratings.  

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in May 2007.  A 
transcript of this hearing is associated with the claims 
file.

The veteran has raised claims for entitlement to service 
connection for depression and a total rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  These matters are referred to the RO for 
appropriate action.  

In May 2007, a motion to advance this appeal on the docket, 
due to the veteran's financial hardship, was granted.  See 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900 (c) (2006).


FINDINGS OF FACT

1.  From initial entitlement through the present, the 
veteran's IBS symptoms have been consistent with severe 
symptoms with constant diarrhea more or less constant 
abdominal distress.

2.  From initial entitlement through the present, the veteran 
has had extensive leakage and fairly frequent involuntary 
bowel movements.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent initial rating for IBS have 
been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.114, Diagnostic Code 7319 (2006).

2.  The criteria for a 60 percent initial rating for 
associated incontinence have been met prior to February 1, 
2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp 2006); 38 C.F.R. §§ 3.159, 4.114, Diagnostic Code 7332 
(2006).

3.  The criteria for a 60 percent rating for associated 
incontinence have been met as of February 1, 2006.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp 2006); 38 C.F.R. 
§§ 3.159, 4.114, Diagnostic Code 7332 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds that any defect with respect to the notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.

In the present case, the veteran's claim on appeal was 
received in August 2005.  Prior to granting service 
connection for IBS, the RO addressed the duty to assist for 
service connection for this issue in September 2005.  After 
service connection was granted for IBS on appeal by the RO in 
January 2006 and after the RO granted a separate evaluation 
for incontinence as well as a staged increased rating for the 
IBS in May 2006, a duty to assist letter addressing the 
increased rating issues was issued in December 2006.  These 
letters provided initial notice of the provisions of the duty 
to assist as pertaining to entitlement to an increased 
rating, which included notice of the requirements to prevail 
on these types of claims, of his and VA's respective duties, 
and he was asked to provide information in his possession 
relevant to the claims.  The duty to assist letter 
specifically notified the veteran that VA would obtain all 
relevant evidence in the custody of a federal department or 
agency.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  
Although there is evidence that the veteran is in receipt of 
Social Security benefits, the lack of such records is not 
prejudicial in light of the favorable outcome of this 
decision. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence, including 
the most recent January 2006 and May 2006 VA examinations 
provides sufficient evidence upon which to grant increased 
initial ratings for the IBS and incontinence disorders.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.   He 
was provided with such a letter in March 2006. 

For the above reasons, and in view of the favorable outcome 
of this decision, it is not prejudicial to the appellant for 
the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2006) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2006) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work. Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 
4.7 (2006).     

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. See 
38 C.F.R. § 4.113 (2006).  The Board notes that ratings under 
Diagnostic Codes 7301 through 7329, inclusive, 7331, 7342, 
and 7345 to 7348 will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation. See 38 C.F.R. 
§ 4.114 (2006).

Under 38 C.F.R. § 4.114, Diagnostic Code 7319, irritable 
colon syndrome (spastic colitis, mucous colitis, etc.), which 
is mild with disturbance of bowel function with occasional 
episodes of abdominal distress warrants a noncompensable 
evaluation.  Irritable colon syndrome which is moderate with 
frequent episodes of bowel disturbance with abdominal 
distress warrants a 10 percent evaluation.  Irritable colon 
syndrome which is severe with diarrhea, or alternating 
diarrhea and constipation with more or less constant 
abdominal distress warrants a 30 percent evaluation.

Under Diagnostic Code 7332, a 10 percent rating is warranted 
for constant slight, or occasional moderate leakage.  A 30 
percent rating is warranted if the impairment is manifested 
by occasional involuntary bowel movements that necessitate 
the wearing of a pad; a 60 percent rating is warranted for 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent disability rating is assigned for 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332.

The veteran filed his claim for service connection for IBS in 
August 2005.  Service connection for IBS was granted by the 
RO in January 2006 and assigned an initial 10 percent rating.  
While the appeal was pending, the RO in a May 2006 rating 
decision, granted a separate rating for associated 
incontinence and a staged rating of 10 percent for this 
disorder from initial entitlement and a 30 percent rating for 
this effective February 1, 2006.  The veteran has appealed 
these ratings.  The evidence in support of his appeal is as 
follows.  

VA treatment records from 2002 to 2003 reported sporadic 
complaints of gastrointestinal symptoms that included loose 
stools reported in January 2003, and abdominal pain and 
occasional constipation as reported in August 2003 and 
September 2003.  

The veteran's persistent symptoms of diarrhea are shown to 
have begun in 2004.  In April 2004 he was seen for complaints 
of diarrhea for over a year with abdominal pain, with 5-8 
bowel movements per day which were liquid explosive diarrhea 
that sometime contained blood.  He also complained of right 
lower quadrant pain which was intermittent, and not triggered 
by food intake, was associated with nausea and bloating and 
was not relieved by bowel movement.  His diarrhea had 
improved recently after he was placed on morphine for hip 
pain.  He had a colonoscopy last year in September 2003 for 
the same reason and reports were said to be consistent with 
colitis in the descending colon.  The rest of the colonic 
mucosa was normal.  Also he had a polyp at the sigmoid colon.  
Biopsies were unavailable.  He also had a computer tomography 
(CT) scan of the abdomen which was unremarkable.  He was 
assessed as having chronic abdominal pain and diarrhea, with 
the diarrhea improved by opiates now.  However he was still 
troubled by pain.  His symptoms were said to be very likely 
secondary to IBS.  However, due to the history of colitis 
they wanted to repeat testing such as colonoscopy.  

In August 2004 he was seen for complaints of sharp, crampy 
belly pain and reported not having a formed bowel movement 
for several months, but had a regular one every morning 
without problems.  On the day of admission he had 10 to 20 
loose watery stools with several that were blood tinged.  He 
also reported cramping abdominal pain and stools were not 
necessary associated.  He was noted to have a past history of 
colon polyp that had been benign.  Another August 2004 record 
which noted that his earlier admission for diarrhea had been 
attributed to antibiotic induced "C" difficult colitis, 
with symptoms improved in the hospital.  His diarrhea had 
returned earlier this week, with watery stool 8 to 10 times a 
day.  He was drinking excessive glasses of Gatorade to 
prevent dehydration.  He had abdominal/stomach pains.  He had 
a history of colon polyps on colonoscopy last year.  He was 
assessed as having persistent diarrhea and multiple colonic 
polyps.   A November 2004 barium testing revealed findings in 
pertinent part that were highly suggestive of Crohns disease.  
A November 2004 abdominal CT diagnosed interval development 
of mild thickening of the proximal small bowel loops which 
was nonspecific in nature, otherwise no inflammatory changes.  
A November 2004 acute abdominal series revealed no evidence 
of bowel obstruction.

The report of a January 2006 VA examination noted the 
veteran's current problems was chronic diarrhea.  He had some 
intermittent gastrointestinal symptoms for about 6 or 7 years 
but for the past 3 years has had frequent diarrhea, sometimes 
7 or 8 bowel movements daily.  There was no melena or 
significant bleeding.  His colonoscopy by a non VA provider 
was said to show an area of colitis in the descending colon, 
but the report was not in the claims file.  He had been 
diagnosed with IBS.  His weight was stable as described.  He 
said he has not had a solid bowel movement in about 3 years.  
He had less trouble for a period of time he was taking an 
opiate for other illnesses but was currently taking no 
medications for gastrointestinal problems.  Other medical 
problems like diabetes and hypertension were also discussed.  
Physical examination revealed his abdomen to be protuberant 
as he was obese, but it was soft and flat and he did not have 
any abdominal tenderness.  There was no palpable viscera.  
His bowel sounds were normal.  There were no bruits.  He 
reported that his gastrointestinal symptoms have been stable 
over the past year or 2.  The diagnosis was chronic diarrhea 
of undetermined etiology, more likely there were not IBS.  
The veteran did not have chronic abdominal pain but did have 
occasional episodes of fecal incontinence.  

A February 2006 report of a private medical doctor stated 
that the veteran came to the clinic complaining of fecal 
incontinence.  He stated that he wears Depends 24 hours daily 
using about 10 a day during the 24 hour period including 3 at 
night.  

The report of a May 2006 VA examination included a review of 
the previous VA examination of January 2006.  The veteran 
continued to have frequent diarrhea.  He would average 8 to 
10 diarrhea stools per day on good days and sometimes it was 
worse.  He did not have bleeding.  He had a prior colonoscopy 
outside the VA in 2003 which was said to have shown an area 
of colitis in the descending colon.  A 2005 VA colonoscopy 
was apparently normal.  He was diagnosed with IBS and tried 
various medications but none have been very effective.  He 
was on opiates one time and they helped somewhat.  He has not 
had a solid bowel movement in 3 years.  He was unable to work 
since 1999.  He stated he could only work in labor and cannot 
now because he needs to be close to a bathroom all the time.  
He complained of abdominal cramps, gas and bloating.  His 
weight fluctuated up and down and he has recently been 
gaining.  His mediation had not been effective and was 
currently on none.  He denied constipation.  He has had 
incontinence for 3 years and wears Depends for 24 hours a 
day.  He said that at times he feels wet and will check 
himself and would have leakage.  He changed his Depends at 
least 3 times a day in the morning, midday and bedtime.  
Sometimes if he leaks in between times, if not bad, he will 
not change them as he is on a limited income.  

Physical examination revealed his abdomen to be obese, with 
active bowel sounds, no visceralmegaly.  He complained of 
generalized abdominal soreness, but the examiner did not 
detect specific areas of tenderness.  There was no rebound.  
He did have Depends on which he wears for 24 hours a day.  
The diagnosis was IBS.  The examiner reviewed his electronic 
records, taken his medical history and examined the veteran.  
In this examiner's opinion, he does have fecal incontinence 
and uses Depends at least 24 hours a day.  He changes them at 
least 3 times every 24 hours.  It was as likely as not that 
his incontinence was due to IBS.  

VA treatment notes from 2006 to 2007 revealed continued 
problems with excessive diarrhea and incontinence.  A 
November 2006 new case visit discussed multiple problems 
including IBS with chronic diarrhea since 1998, with a 
gastrointestinal (GI) consult being placed.  Review of 
systems revealed him to be positive for IBS, hemorrhoids and 
diarrhea and negative for appetite changes, dysphagia, 
heartburn, abdominal pain, belching, gas, hematemsis or 
chronic laxative use.  Examination of his abdomen revealed it 
to be flat and tender on palpation, no organomegaly, no 
masses, bowel sounds decreased, and generalized mild 
tenderness on palpation.  He was assessed with IBS with 
chronic diarrhea.  

A December 2006 treatment note for evaluation of diarrhea and 
incontinence noted that the veteran had these problems since 
1998.  Workup provided a diagnosis with IBS.  He was having 
12-13 bowel movements per day at least.  He had to wear 
diapers on constant basis.  There was no bright red blood per 
rectum (BRPR) melena, no solid bowel movements, his stool was 
very watery and soft with mucus in it.  He had associated 
abdominal pain which was diffuse and poorly localized.  His 
pain could be sharp but was usually dull.  The veteran does 
not report cramps with bowel movements.  He had no 
alternating constipation, no abdominal bloating.  He had 
incontinence at night.  His colonoscopy of September 2004 was 
noted to be grossly normal, and random biopsies of the 
terminal ilius (TI) and colon was normal.  Nothing per mouth 
(NPO) status did not improve his bowel habits.  There were no 
alleviating factors.  Stool studies of August 2004 were 
negative.  His abdomen was soft, obese, nontender, not 
distended and had normoactive bowel sounds.  He underwent 
small bowel follow through on the day of this visit which 
revealed findings highly suggestive of Crohns disease.  The 
assessment was IBS versus Crohns disease.  

A March 2007 follow-up for excessive diarrhea and 
incontinence recited the same findings as shown in December 
2006 and pointed out that his symptoms were the same, if not 
worse.  The diagnosis was IBS versus Crohn's disease.  An 
April 2007 follow-up revealed the same findings as in 
December 2006 and March 2007, and the veteran was noted to 
need more diapers, but was currently limited to one case of 
96 diapers per month.  He was said to likely need 3 to 4 
cases per month.  Another April 2007 note revealed complaints 
of nauseas and worsening 1 sided abdominal pain.

The veteran testified at his May 2007 videoconference hearing 
that he has constant abdominal distress.  He said he tried 
various medications, none of which worked.  He was not on 
pain medication.  He described the pain as a 6-7 out of a 10.  
He also had to carry a diaper bag and change of clothes with 
him when he went out.  He described having embarrassing 
accidents even with diapers.  He indicated he goes through 
more than the VA allotment of a box of 96 pads per month.  He 
sometimes had to wear pads longer than he ought to because of 
financial limitations.  He said he uses about 12 to 15 pads 
per day.  He said his sleep gets interrupted by incontinence.  
He said he eats about 1 meal per day and has to drink 
excessive amounts of water and juice, about 13-14 bottles per 
day, to stay hydrated.  He indicated that his symptoms were 
not affected by the type of food he ate.  He was unsure if he 
had blood in his stools, but did have some dark, tarry stools 
on occasion.  He mostly had mucuousy stools.  He testified 
that he also has to buy lotions because of irritation from 
using diapers.  

Based on review of the evidence, the Board finds that an 
increased rating of 60 percent disabling from initial 
entitlement is warranted for the veteran's symptoms of 
incontinence, which is clearly shown by the evidence 
described above to result in extensive leakage and fairly 
frequent involuntary bowel movements.  His persistent 
diarrhea is shown to have begun around 2004, with at least 5 
to 8 bowel movements per day in April 2004 and 10 to 20 bowel 
movements in August 2004, prior to the date of his service 
connection claim filed in August 2005.  He is shown to wear 
diapers on a 24 hour basis and requires frequent changes of 
these diapers.  According to the VA examination of May 2006, 
this incontinence has been present for 3 years, which would 
encompass the date of his claim for service connection, and 
thus indicates that he has met the criteria for a 60 percent 
rating since initial entitlement.  However, he is not shown 
to have by the medical evidence to complete loss of sphincter 
control which would warrant a 100 percent evaluation.  Thus a 
60 percent initial rating is warranted for his incontinence. 

Regarding his IBS the evidence reflects that his symptoms 
result in more or less constant abdominal distress and thus 
warrants a 30 percent evaluation from the date of initial 
entitlement.  This is the maximum allowable rating under the 
criteria for IBS.

In reference to consideration of this matter for possible 
extraschedular consideration under 38 C.F.R § 3.321(b)(1), as 
previously noted in the Introduction, the veteran's claim of 
a TDIU is referred for the RO's adjudication of a pending 
claim.  


ORDER

An initial rating of 30 percent, but no more, for IBS is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.

An initial rating of 60 percent, but no more, for associated 
incontinence is granted up to February 1, 2006, subject to 
the laws and regulations governing the payment of monetary 
benefits.

As of February 1, 2006 a rating of 60 percent, but no more, 
for associated incontinence is granted, subject to the laws 
and regulations governing the payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


